William B. Brown, J.,
dissenting. Because I believe the majority has unnecessarily subjected public employers to potential liability for routine administration of personnel matters, I respectfully dissent.
The effect of the majority’s decision is to afford a discharged, non-classified public employee a hearing whenever that employee alleges that the public employer remained silent as to the reasons for the discharge in the presence of unfavorable publicity. Such a result is neither mandated by case law precedent nor warranted by public policy considerations.
The United States Supreme Court held in Codd v. Velger (1977), 429 U.S. 624, 627-628, that a non-tenured employee who has been stigmatized by his discharge from employment is entitled to a hearing “ ‘* * * to provide the person an opportunity to clear his name’ * * * [o]nly if the employer creates and disseminates a false and defamatory impression about the employee in connection with his termination * * *"
This test was applied as follows by that court in Owen v. Independence (1980), 445 U.S. 622, 633-634, at fn. 13:
“* * * [T]he city — through the unanimous resolution of the City Council — released to the public an allegedly false statement impugning petitioner’s honesty and integrity. Petitioner was discharged the next day. The Council’s accusations received extensive coverage in the press, and even if they did not in point of fact ‘cause’ petitioner’s discharge, the defamatory and stigmatizing charges certainly ‘occur[red] in the course of the termination of employ*26ment.’ Cf. Paul v. Davis, 424 U.S. 693, 710 (1976). Yet the city twice refused petitioner’s request that he be given written specification of the charges against him and an opportunity to clear his name. Under the circumstances, we have no doubt that the Court of Appeals correctly concluded that the city’s actions deprived petitioner of liberty without due process of law.”
The majority found, as appellee so urged, that the statements in appellee’s affidavit in opposition to appellant’s motion for summary judgment, most notably the one that follows, raised a material issue of fact within the rule of Owen, supra:
“1. That his reputation has been damaged by his being fired, without reasons given * * * in that he has receivéd a great deal of unwanted and unneeded publicity which speculates in a manner which is damaging to his integrity and honesty.”
Contrary to the majority’s finding, this allegation, in my opinion, is insufficient to bring this case within the rule of Codd-Owen. First, the public employer herein was silent as to the reasons for the discharge. It neither created nor disseminated any information whatsoever regarding the discharge. These facts are in marked contrast to those of Owen, where the public employer accused the police chief of theft, implied drug dealings and bribery, released pertinent investigation reports to the press, and requested a grand jury investigation. The silence of the employer is outcome determinative, for as the United States Supreme Court noted in Bishop v. Wood (1976), 426 U.S. 341, 348, the termination of public employment can make the public employee “less attractive to other employers,” but if the reasons of the public employer are “* * * not made public * * * [they] cannot properly form the basis for a claim that * * * [one’s] interest in his ‘good name, reputation, honor or integrity’ * * * was thereby impaired.”
Secondly, and as in Codd, the employee herein made no allegations that the information regarding the discharge was false or defamatory. Appellee retorts that since the appellant did not state reasons for his discharge, he could not develop information to formulate “allegations of specific misconduct.” This assertion, however, ignores the facts that appellee never raised the issue of “official misconduct” as a question of fact nor sought, pursuant to discovery rules, to obtain proof of such conduct. The absence of such an allegation is fatal to appellee’s claim, for “* * * if the hearing mandated by the Due Process Clause is to serve * * * [its purpose of providing the person with an opportunity to refute the charge, then], there must be some factual dispute between an employer and a discharged employee which has some significant bearing on the employee’s reputation.” Codd, supra, at page 627.
The result reached by the majority herein is curious in light of this court’s recent holding in Smith v. Fryfogle (1982), 70 Ohio St. 2d 58, 62-63 [24 O.O.3d 114]. This court, in a unanimous decision, found that “the comments of a single, non-participating trustee, made after the official meeting, do not constitute an act of the board; we conclude that the board of trustees did not injure appellant’s [fired township police chief’s] reputation * * *.” Indeed, *27the facts in Smith were more compelling and more closely resembled those in Owen than those presented herein. Since this court was satisfied that no liberty interest had been infringed upon in Smith in the face of negative public statement by a township official, then it should likewise be satisfied that no due process right was violated when, as here, the public officials involved made no comments whatsoever.
The majority’s position conveniently loses sight of one crucial fact: pursuant to the terms of the city charter, the police chief serves “at will.” The majority has cited no statute or other controlling precedent which would, under the facts of the instant case, limit the employment-at-will doctrine. Hence, the city was under no obligation to state the reasons for the discharge as long as it refrained from creating any impression with regard to the discharge by releasing false or defamatory information with respect to the discharge.
There is little doubt that whenever a public servant’s at-will employment is terminated, there will be adverse inferences and speculations. Under the majority’s analysis, the removal or dismissal of any public employee employed at will which is reported by the press will seemingly require a hearing. In effect, the majority has done away with at-will employment in Ohio, for the majority mandates that a public employer provide justification for all discharges. This is indeed antithetical to at-will employment. This result clearly defeats the purpose of having certain public employees in non-civil service status and hence runs counter to sound public policy.
Under proper circumstances, a non-classified public employee has a right to a name clearing hearing. In the instant case, however, the employee simply failed to plead sufficient facts demonstrating his entitlement to a name clearing hearing, and I would thus reverse the decision of the court of appeals which afforded such a hearing.
Celebrezze, C.J., and Sweeney, J., concur in the foregoing dissenting opinion.